                                                                                        Note changes made by the Court at XIII.a.
                                      1   JAMES R. TENERO          (SBN 201023)
                                          WENDY M. SCHENK (SBN 177397)
                                      2   SELMAN BREITMAN LLP
                                          33 New Montgomery, Sixth Floor
                                      3   San Francisco, CA 94105-4537
                                          Telephone :       415.979.0400
                                      4   Facsimile :       415.979.2099
                                          Email       :     jtenero@selmanlaw.com
                                      5                     wschenk@selmanlaw.com
                                      6 SHERYL W. LEICHENGER (SBN 161688)
                                          SELMAN BREITMAN LLP
                                      7 11766 Wilshire Boulevard, Sixth Floor
                                        Los Angeles, CA 90025-6538
                                      8 Telephone  :     310.445.0822
                                        Facsimile :      310.473.2525
                                      9 Email      :     sleichenger@selmanlaw.com
                                     10
    LLP




                                     11
                                          Attorneys for Plaintiff
                                     12 EVEREST NATIONAL INSURANCE COMPANY
Selman Breitman
                  ATTORNEYS AT LAW




                                     13                             UNITED STATES DISTRICT COURT
                                     14          CENTRAL DISTRICT OF CALIFORNIA-SOUTHERN DIVISION
                                     15

                                     16   EVEREST NATIONAL INSURANCE                        Case No. 8:20-cv-02362-CJC-KES
                                          COMPANY,
                                     17                                                     ORDER RE
                                                       Plaintiff,                           STIPULATION FOR ENTRY OF
                                     18                                                     PROTECTIVE ORDER
                                                v.
                                     19
                                          SHIFTPIXY, INC,
                                     20
                                                       Defendant.
                                     21

                                     22   SHIFTPIXY, INC,
                                     23                Cross-Claimant,
                                     24         v.
                                     25   GALLAGHER BASSETT SERVICES,
                                          and DOES 1 through 10, inclusive
                                     26
                                                       Counter-Defendants.
                                     27

                                     28
                                                                                        1
                                                                        Stipulated For Entry Of Protective Order, Case No. 8:20-cv-02362-CJC-KES
  3062 49509 4833-1071-3060 .v2
                                      1         In the interest of ensuring an efficient and prompt resolution of this action
                                      2   and of protecting confidential information from improper disclosure, the
                                      3   undersigned hereby stipulates, subject to approval and entry by the Court, to the
                                      4   following Protective Order issued pursuant to Fed. R. Civ. P. 26(c):
                                      5   I.    PURPOSES AND LIMITATIONS
                                      6         Disclosure and discovery activity in this action are likely to involve
                                      7   production of confidential, proprietary, or private information for which special
                                      8   protection from public disclosure and from use for any purpose other than
                                      9   prosecuting this litigation would be warranted. Accordingly, the parties hereby
                                     10   stipulate to and petition the Court to enter the following Stipulated Protective
    LLP




                                     11   Order.
                                     12         The parties acknowledge that the Stipulated Protective Order does not
Selman Breitman
                  ATTORNEYS AT LAW




                                     13 confer blanket protections on all disclosures or responses to discovery and that the

                                     14 protection it affords extends only to the limited information or items that are

                                     15 entitled under the applicable legal principles to treatment as confidential.

                                     16         The parties further acknowledge, as set forth in Sections XIII and XV,
                                     17 below, that the Stipulated Protective Order creates no entitlement to file

                                     18 confidential information under seal; Civil Local Rule 79-5 sets forth the procedures

                                     19 that must be followed and reflects the standards that will be applied when a party

                                     20 seeks permission from the Court to file material under seal.

                                     21 II.     GOOD CAUSE STATEMENT
                                     22         This action is likely to involve trade secrets, customer and pricing lists and
                                     23   other valuable research, development, commercial, financial, technical and/or
                                     24   proprietary information for which special protection from public disclosure and
                                     25   from use for any purpose other than prosecution of this action is warranted. Such
                                     26   confidential and proprietary materials and information consist of, among other
                                     27   things, workers compensation claims files and documents related to workers
                                     28   compensation claims, which may include personally identifiable information
                                                                                       2
                                                                     Stipulation For Entry Of Protective Order – Case No. 8:20-cv-02362-CJC-KES
  3062 49509 4833-1071-3060 .v2
                                      1   concerning workers compensation claimants, and medical and other
                                      2   information protected from disclosure pursuant to HIPAA and other laws.
                                      3   Such confidential information may also include confidential business or
                                      4   financial information, information regarding confidential business practices, or
                                      5 other confidential research, development, or commercial information (including

                                      6 information implicating privacy rights of third parties), information otherwise

                                      7 generally unavailable to the public, or which may be privileged or otherwise

                                      8 protected from disclosure under state or federal statutes, court rules, case decisions,

                                      9 or common law.

                                     10          Accordingly, to expedite the flow of information, to facilitate the prompt
    LLP




                                     11   resolution of disputes over confidentiality of discovery materials, to adequately
                                     12   protect information the parties are entitled to keep confidential, to ensure that the
Selman Breitman
                  ATTORNEYS AT LAW




                                     13   parties are permitted reasonable necessary uses of such material in preparation for
                                     14   and in the conduct of trial, to address their handling at the end of the litigation, and
                                     15   serve the ends of justice, a protective order for such information is justified in this
                                     16   matter.
                                     17          It is the intent of the parties that information will not be designated as
                                     18   confidential for tactical reasons and that nothing be so designated without a good
                                     19   faith belief that it has been maintained in a confidential, non-public manner, and
                                     20   there is good cause why it should not be part of the public record of this case.
                                     21   III.   DEFINITIONS
                                     22          As used herein:
                                     23          a.    "Party" shall mean any party to this action, including all of its officers,
                                     24   directors, employees, consultants, retained experts, and outside counsel (and their
                                     25   support staff).
                                     26          b.    “Challenging Party” shall mean a Party or Non-Party that challenges
                                     27 the designation of information or items under this Order.

                                     28          c.    "This action" means the above-captioned action pending in this Court,
                                                                                        3
                                                                      Stipulation For Entry Of Protective Order – Case No. 8:20-cv-02362-CJC-KES
  3062 49509 4833-1071-3060 .v2
                                      1   including any related discovery, pretrial, trial, post-trial, or appellate proceedings.
                                      2          d.     "Disclosure" or "Discovery Material" shall mean any and all items or
                                      3   information, regardless of the medium or manner generated, stored, or maintained
                                      4   (including, among other things, testimony, transcripts, or tangible things) that are
                                      5   produced or generated in disclosures or responses to discovery in this matter.
                                      6          e.     “Confidential Information" or "Confidential Items" shall mean
                                      7   information (regardless of how generated, stored or maintained) or tangible things
                                      8   that qualify for protection under standards developed under Federal Rules of Civil
                                      9   Procedure Section 26(c).
                                     10          f.     "Receiving Party" shall mean a party that receives disclosure or
    LLP




                                     11   disclosure material from the Producing Party.
                                     12          g.     “Designating Party” shall mean a Party or Non-Party that designates
Selman Breitman
                  ATTORNEYS AT LAW




                                     13   information or items that it produces in disclosures or in responses to discovery as
                                     14   “CONFIDENTIAL.”
                                     15          h.     "Protected Material" shall mean any Disclosure or Discovery Material
                                     16   that is designated as “Confidential."
                                     17          i.     "Outside Counsel of Record" shall mean attorneys who are not
                                     18   employees of a Party but who are retained to represent or advise a Party as well as
                                     19   their support staffs.
                                     20          j.     "House Counsel" shall mean attorneys who are employees of the
                                     21   Parties as well as their support staffs.
                                     22          k.     "Expert" shall mean a person with specialized knowledge or
                                     23   experience in a matter pertinent to the litigation who has been retained by either
                                     24   Party or a Party’s counsel to serve as an expert witness or as a consultant in this
                                     25   action and who is not a past or a current employee of a Party and who, at the time
                                     26   of retention, is not anticipated to become an employee of a Party. This definition
                                     27   includes a professional jury or trial consultant retained in connection with this
                                     28   litigation.
                                                                                        4
                                                                      Stipulation For Entry Of Protective Order – Case No. 8:20-cv-02362-CJC-KES
  3062 49509 4833-1071-3060 .v2
                                      1         l.     "Professional Vendors" shall mean persons or entities that provide
                                      2   litigation support services (e.g., photocopying; videotaping; translating; preparing
                                      3   exhibits or demonstrations; organizing, storing, retrieving data in any form or
                                      4   medium; etc.) and their employees and subcontractors.
                                      5         m.     “Non-Party” shall mean any natural person, partnership, corporation,
                                      6 association, or other legal entity not named as a Party to this action.

                                      7   IV.   SCOPE
                                      8         The protections conferred by the Stipulation and Order cover not only
                                      9   Protected Material (as defined above), but also any information copied or extracted
                                     10   therefrom, as well as all copies, excerpts, summaries, or compilations thereof, plus
    LLP




                                     11   testimony, conversations, or presentations by a Party or its counsel to or in court
                                     12   or in other settings that might reveal Protected Material. Any use of Protected
Selman Breitman
                  ATTORNEYS AT LAW




                                     13   Material at trial shall be governed by the orders of the trial judge. This Stipulated
                                     14   Protective Order does not govern the use of Protected Material at trial.
                                     15   V.    DURATION
                                     16         Even after the termination of this litigation, the confidentiality obligations
                                     17   imposed by this Order shall remain in effect until the Designating Party agrees
                                     18   otherwise in writing or a court order otherwise directs.
                                     19   VI.   DESIGNATING PROTECTED MATERIAL
                                     20         a.     Exercise of Restraint and Care in Designating Material for Protection.
                                     21   The Producing Party will designate information or items for protection under this
                                     22   Order and will limit any such designation to specific material that qualifies under
                                     23   the appropriate standards. The Producing Party will designate, for protection only,
                                     24   those parts of material, documents, items, or oral or written communications that
                                     25   qualify – so that other portions of the material, documents, items, or
                                     26   communications for which protection is not warranted are not swept unjustifiably
                                     27   within the ambit of this Order.
                                     28         b.     Mass, indiscriminate, or routinized designations are prohibited.
                                                                                        5
                                                                      Stipulation For Entry Of Protective Order – Case No. 8:20-cv-02362-CJC-KES
  3062 49509 4833-1071-3060 .v2
                                      1   Designations that are shown to be clearly unjustified, or that have been made for
                                      2   an improper purpose (e.g., to unnecessarily encumber or retard the case
                                      3   development process, or to impose unnecessary expenses and burdens on other
                                      4   parties), expose the Producing Party to sanctions.
                                      5         c.     If it comes to the Producing Party's attention that information or items
                                      6   that it designated for protection do not qualify for protection at all, or do not qualify
                                      7   for the level of protection initially asserted, the Producing Party must promptly
                                      8   notify the Receiving Parties that it is withdrawing the mistaken designation.
                                      9         d.     Manner and Timing of Designations. Except as otherwise provided
                                     10   in this Order or as otherwise stipulated or ordered, material that qualify for
    LLP




                                     11   protection under this Order must be clearly designated before the material is
                                     12   disclosed, copied and produced. The Producing Party must determine which
Selman Breitman
                  ATTORNEYS AT LAW




                                     13 documents, or portions thereof, qualify for protection under this Order. Before

                                     14 producing the specified documents, the Producing Party must affix "Confidential”

                                     15 or “Confidential/Privilege” at the bottom of each page that contains Protected

                                     16 Material. If only a portion or portions of the material on a page qualifies for

                                     17 protection, the Producing Party also must clearly identify the protected portion(s)

                                     18 (e.g., by making appropriate markings in the margins) and must specify, for each

                                     19 portion,     the    level   of      protection         being    asserted       "Confidential”         or
                                     20 “Confidential/Privilege”.

                                     21         e.     For information produced in some form other than documentary, and
                                     22 for any other tangible items, the Producing Party must affix in a prominent place

                                     23 on the exterior of the container or containers, in which the information or item is

                                     24 stored the term "Confidential” or “Confidential/privilege”. If only portions of the

                                     25 information or item warrant protection, the Producing Party, to the extent

                                     26 practicable, shall identify the protected portions, specifying whether they qualify

                                     27 as “Confidential" or “Confidential/Privilege”.

                                     28         f.     Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                                                           6
                                                                         Stipulation For Entry Of Protective Order – Case No. 8:20-cv-02362-CJC-KES
  3062 49509 4833-1071-3060 .v2
                                      1   failure to designate qualified information or items as “Confidential” or
                                      2 “confidential/Privilege” does not, standing alone, waive the Producing Party’s

                                      3 right to secure protection under this Order for such material. If material is

                                      4 appropriately designated as “Confidential” or “Confidential/Privilege” after the

                                      5 material was initially produced, the Receiving Party, on timely notification of the

                                      6 designation, must make reasonable efforts to assure that the material is treated in

                                      7 accordance with the provisions of this Order.

                                      8 VII. ACCESS TO AND USE OF PROTECTED MATERIAL

                                      9         a.     Basic Principles. A Receiving Party may use Protected Material that
                                     10   is disclosed or produced by the Disclosing Party in connection with this case only
    LLP




                                     11   for prosecuting, defending, or attempting to settle this litigation. Such Protected
                                     12   Material may be disclosed only to the categories of persons and under the
Selman Breitman
                  ATTORNEYS AT LAW




                                     13   conditions described in this Order. When the litigation has been terminated, the
                                     14   Receiving Party must comply with the provisions of Section 12, below (FINAL
                                     15   DISPOSITION).
                                     16         b.     Protected Material must be stored and maintained by a Receiving
                                     17   Party at a location and in a secure manner that ensures that access is limited to the
                                     18   persons authorized under this Order.
                                     19   VIII. DISCLOSURE OF “CONFIDENTIAL” INFORMATION OR ITEMS
                                     20         a.     Unless otherwise ordered by the Court or permitted in writing by the
                                     21   Producing Party, the Receiving Party may only disclose any information or item
                                     22   designated “confidential” or “Confidential/Privilege” to:
                                     23         b.     The Receiving Party’s Outside Counsel of record in this action, as
                                     24 well as employees of said Counsel to whom it is reasonably necessary to disclose

                                     25 the information for this;

                                     26         c.     The officers, directors, and employees (including House Counsel) of
                                     27 the Receiving Party to whom disclosure is reasonably necessary for this litigation;

                                     28         d.     Experts (as defined in this Order) of the Receiving Party to whom
                                                                                       7
                                                                     Stipulation For Entry Of Protective Order – Case No. 8:20-cv-02362-CJC-KES
  3062 49509 4833-1071-3060 .v2
                                      1   disclosure is reasonably necessary for this litigation and who have signed the
                                      2   “Agreement to Be Bound by Protective Order” (Exhibit A);
                                      3         e.     The Court and its personnel;
                                      4         f.     Court reporters, their staffs, and professional vendors to whom the
                                      5   disclosure is reasonably necessary for this;
                                      6         g.     During their depositions, witnesses, and attorneys for witnesses, in
                                      7 the Action to whom disclosure is reasonably necessary provided: (i) the deposing

                                      8   party requests that the witness sign the “Acknowledgment and Agreement to Be
                                      9   Bound;” and (ii) they will not be permitted to keep any confidential information
                                     10   unless they sign the “Acknowledgment and Agreement to Be Bound,” unless
    LLP




                                     11   otherwise agreed by the Designating Party or ordered by the Court. Pages of
                                     12 transcribed deposition testimony or exhibits to depositions that reveal Protected
Selman Breitman
                  ATTORNEYS AT LAW




                                     13 Material may be separately bound by the court reporter and may not be disclosed

                                     14   to anyone except as permitted under this Stipulated Protective Order; and
                                     15         i.     Any mediator or settlement officer, and their supporting personnel,
                                     16   mutually agreed upon by any of the Parties engaged in settlement discussions,
                                     17   provided: (i) the mediator or settlement officer, and their supporting personnel sign
                                     18   the “Acknowledgment and Agreement to Be Bound;” and (ii) they will not be
                                     19   permitted to keep any confidential information unless they sign the
                                     20   “Acknowledgment and Agreement to Be Bound,” unless otherwise agreed by the
                                     21   Designating Party or ordered by the Court.
                                     22   IX.   PROTECTED MATERIAL SUBPOENAED OR ORDERED
                                     23         PRODUCED IN OTHER LITIGATION.
                                     24         a.     If a Receiving Party is served with a subpoena or an order issued in
                                     25   other litigation that would compel disclosure of any information or items
                                     26   designated in this action as “Confidential” or “Confidential/Privilege” the
                                     27   Receiving Party must so notify the Designating Party, in writing (by fax, if
                                     28   possible) immediately and in no event more than three court days after receiving
                                                                                       8
                                                                     Stipulation For Entry Of Protective Order – Case No. 8:20-cv-02362-CJC-KES
  3062 49509 4833-1071-3060 .v2
                                      1   the subpoena or order. Such notification must include a copy of the subpoena or
                                      2   court order.
                                      3         b.       The Receiving Party also must immediately inform in writing the
                                      4   Party who caused the subpoena or order to issue in the other litigation that some
                                      5   or all the material covered by the subpoena or order is the subject of this Protective
                                      6   Order. In addition, the Receiving Party must deliver a copy of this Stipulated
                                      7   Protective Order promptly to the Party in the other action that caused the subpoena
                                      8   or order to issue.
                                      9         c.       The purpose of imposing these duties is to alert the interested parties
                                     10 to the existence of this Protective Order and to afford the Producing Party in this
    LLP




                                     11 case an opportunity to try to protect its confidentiality interests in the court from

                                     12 which the subpoena or order issued. The Producing Party shall bear the burdens
Selman Breitman
                  ATTORNEYS AT LAW




                                     13 and the expenses of seeking protection in that court of its confidential material –

                                     14 and nothing in these provisions should be construed as authorizing or encouraging

                                     15 a Receiving Party in this action to disobey a lawful directive from another court.

                                     16 X.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                     17         PRODUCED IN THIS LITIGATION
                                     18         a.       The terms of this Order are applicable to information produced by a
                                     19   Non-Party in this Action and designated as “CONFIDENTIAL.”                                    Such
                                     20   information produced by Non-Parties in connection with this litigation is protected
                                     21   by the remedies and relief provided by this Order. Nothing in these provisions
                                     22   should be construed as prohibiting a Non-Party from seeking additional
                                     23   protections.
                                     24   ///
                                     25   ///
                                     26   ///
                                     27   ///
                                     28   ///
                                                                                         9
                                                                       Stipulation For Entry Of Protective Order – Case No. 8:20-cv-02362-CJC-KES
  3062 49509 4833-1071-3060 .v2
                                      1         b.      In the event that a Party is required, by a valid discovery request, to
                                      2   produce a Non-Party’s confidential information in its possession, and the Party is
                                      3   subject to an agreement with the Non-Party not to produce the Non-Party’s
                                      4   confidential information, then the Party shall:
                                      5                1.     Promptly notify in writing the Requesting Party and the Non-
                                      6                       Party that some or all of the information requested is subject to
                                      7                       a confidentiality agreement with a Non-Party;
                                      8                2.     Promptly provide the Non-Party with a copy of the Stipulated
                                      9                       Protective Order in this Action, the relevant discovery
                                     10                       request(s), and a reasonably specific description of the
    LLP




                                     11                       information requested; and
                                     12                3.     Make the information requested available for inspection by the
Selman Breitman
                  ATTORNEYS AT LAW




                                     13                       Non-Party, if requested.
                                     14         c.      If the Non-Party fails to seek a protective order from this court
                                     15   within 14 days of receiving the notice and accompanying information, the
                                     16   Receiving Party may produce the Non-Party’s confidential information responsive
                                     17   to the discovery request. If the Non-Party timely seeks a protective order, the
                                     18   Receiving Party shall not produce any information in its possession or control that
                                     19   is subject to the confidentiality agreement with the Non-Party before a
                                     20   determination by the court. Absent a court order to the contrary, the Non-Party
                                     21   shall bear the burden and expense of seeking protection in this court of its Protected
                                     22   Material.
                                     23   XI.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                     24         a.     If a Receiving Party learns that, by inadvertence or otherwise, it has
                                     25 disclosed Protected Material to any person or in any circumstance not authorized

                                     26 under this Stipulated Protective Order, the Receiving Party must immediately:

                                     27                1.     Notify in writing the Designating Party of the unauthorized
                                     28                       disclosures;
                                                                                        10
                                                                      Stipulation For Entry Of Protective Order – Case No. 8:20-cv-02362-CJC-KES
  3062 49509 4833-1071-3060 .v2
                                      1                2.    Use its best efforts to retrieve all copies of the Protected
                                      2                      Material
                                      3                3.    Inform the person or persons to whom unauthorized disclosures
                                      4                      were made of all the terms of this Order; and
                                      5                4.    Request     such      person      or     persons       to    execute       the
                                      6                      “Acknowledgment and Agreement to Be Bound” that is
                                      7                      attached hereto as Exhibit A.
                                      8   XII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                      9         a.     Timing of Challenges
                                     10                1.    Any party or Non-Party may challenge a designation of
    LLP




                                     11                      confidentiality at any time that is consistent with the Court’s
                                     12                      Scheduling Order.
Selman Breitman
                  ATTORNEYS AT LAW




                                     13         b.     Meet and Confer
                                     14                1.    The Challenging Party shall initiate the dispute resolution
                                     15                      process under Local Rule 37.1 et seq.
                                     16         c.     The burden of persuasion in any such challenge proceeding shall be
                                     17   on the Designating Party. Frivolous challenges, and those made for an improper
                                     18   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                                     19   parties) may expose the Challenging Party to sanctions. Unless the Designating
                                     20   Party has waived or withdrawn the confidentiality designation, all parties shall
                                     21   continue to afford the material in question the level of protection to which it is
                                     22   entitled under the Producing Party’s designation until the Court rules on the
                                     23   challenge.
                                     24   XIII. FILING PROTECTED MATERIAL
                                     25         a.     For Protected Materials that will be included in public records, the
                                     26   parties will meet and confer in good faith regarding the use of redacted versions of
                                     27   those documents.     Should agreement not be reached, the Parties may avail
                                     28   themselves of the process and procedure set forth in Local Civil Rule 79-5. The
                                                                                       11
                                                                     Stipulation For Entry Of Protective Order – Case No. 8:20-cv-02362-CJC-KES
  3062 49509 4833-1071-3060 .v2
                                      1   fact that the parties have designated a document confidential or stipulated to its
                                      2   being filed under seal is insufficient to justify under-seal filing. All documents
                                      3   that any party seeks to file underseal must be accompanied by a sealing application
                                      4   showing why there is “good cause” or “compelling reasons” to file the document
                                      5   under seal.
                                      6   XIV. FINAL DISPOSITION.
                                      7         a.      Unless otherwise ordered or agreed in writing by the Producing Party,
                                      8   within sixty days after the final termination of this action, each Receiving Party
                                      9   must destroy all copies of Protected Material made available by the Producing
                                     10   Party. As used in this subdivision, “all Protected Material” includes all copies,
    LLP




                                     11   abstracts, compilations, summaries or any other form of reproducing or capturing
                                     12   any of the Protected Material.       The Receiving Party must submit a written
Selman Breitman
                  ATTORNEYS AT LAW




                                     13   certification to the Producing Party by the sixty day deadline that identifies (by
                                     14   category, where appropriate) all the Protected Material that was destroyed and that
                                     15   affirms that the Receiving Party has not retained any copies, abstracts,
                                     16   compilations, summaries or other forms of reproducing or capturing any of the
                                     17   Protected Material. Notwithstanding this provision, Counsel are entitled to retain
                                     18   an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                                     19   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                                     20   reports, attorney work product, and consultant and expert work product, even if
                                     21   such materials contain Protected Material. Any such archival copies that contain
                                     22   or constitute Protected Material shall remain subject to this Protective Order as set
                                     23   forth in Section VII(b).
                                     24   XV. MISCELLANEOUS
                                     25         a.      Right to Further Relief. Nothing in this Order abridges the right of
                                     26   any person to seek its modification by the Court in the future.
                                     27         b.      Right to Assert Other Objections. By stipulating to the entry of this
                                     28   Protective Order, no Party waives any right it otherwise would have to object to
                                                                                       12
                                                                     Stipulation For Entry Of Protective Order – Case No. 8:20-cv-02362-CJC-KES
  3062 49509 4833-1071-3060 .v2
                                      1   disclosing or producing any information or item on any ground not addressed in
                                      2   this Stipulated Protective Order. Similarly, no Party waives any right to object on
                                      3   any ground to use in evidence of any of the material covered by this Protective
                                      4   Order.
                                      5         c.     Filing Protected Material:
                                      6         A Party that seeks to file under seal any Protected Material must comply
                                      7   with Civil Local Rule 79-5. Protected Material may only be filed under seal
                                      8   pursuant to a court order authorizing the sealing of the specific Protected Material
                                      9   at issue. If a Party's request to file Protected Material under seal is denied by the
                                     10   Court, then the Receiving Party may file the information in the public record unless
    LLP




                                     11   otherwise instructed by the Court.
                                     12         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
Selman Breitman
                  ATTORNEYS AT LAW




                                     13   DATED: May 6, 2021                            SELMAN BREITMAN
                                     14

                                     15
                                                                                        By: /s/Wendy M. Schenk
                                     16                                                      SHERYL W. LEICHENGER
                                                                                             JAMES R. TENERO
                                     17                                                      WENDY M. SCHENK
                                                                                             Attorneys for Plaintiff EVEREST
                                     18                                                      NATIONAL INSURANCE
                                                                                             COMPANY
                                     19
                                          DATED: May 6, 2021                            ROXBOROUGH, POMERANCE, NYE
                                     20                                                 & ADREANI
                                     21

                                     22                                                 By: /s/Vincent S. Gannuscio
                                                                                             NICHOLAS P. ROXBOROUGH
                                     23                                                      JOSEPH C. GJONOLA
                                                                                             VINCENT S. GANNUSCIO
                                     24                                                      Attorneys for Defendant
                                                                                             SHIFTPIXY, INC.
                                     25     IT IS SO ORDERED.
                                     26              May 10, 2021
                                            DATED:___________________________

                                     27
                                            __________________________________
                                     28     UNITED STATES MAGISTRATE JUDGE

                                                                                       13
                                                                     Stipulation For Entry Of Protective Order – Case No. 8:20-cv-02362-CJC-KES
  3062 49509 4833-1071-3060 .v2
                                      1                                        EXHIBIT A
                                      2                                   CERTIFICATION
                                      3         I hereby certify my understanding that Confidential Information is being
                                      4   provided to me pursuant to the terms and restrictions of the Stipulation For Entry
                                      5   Of Protective Order: Confidential Information filed on May 6, 2021, in Everest
                                      6   National Insurance Company v. ShiftPixy, Inc., United States District Court,
                                      7   Central District-Southern Division (“Order”). I have been given a copy of that
                                      8   Order and read it.
                                      9         I agree to be bound by the Order. I will not reveal the Confidential
                                     10   Information to anyone, except as allowed by the Order. I will maintain all such
    LLP




                                     11   Confidential Information, including copies, notes, or other transcriptions made
                                     12   therefrom, in a secure manner to prevent unauthorized access to it. No later than
Selman Breitman
                  ATTORNEYS AT LAW




                                     13   thirty (30) days after the conclusion of this action, I will return the Confidential
                                     14   Information, including copies, notes, or other transcription made therefrom, to the
                                     15   counsel who provided me with the Confidential Information. I hereby consent to
                                     16   the jurisdiction of the Arbitrator for the purpose of enforcing the Order.
                                     17         I declare under penalty of perjury that the foregoing is true and correct and
                                     18   that this certificate is executed this ___ day of ____________________, 2021, at
                                     19   ___________________, California.
                                     20                                             By: __________________________
                                     21                                             Address:_______________________
                                     22                                             Phone: ________________________
                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                                       14
                                                                     Stipulation For Entry Of Protective Order – Case No. 8:20-cv-02362-CJC-KES
  3062 49509 4833-1071-3060 .v2
